Exhibit 10.54

 

SECOND AMENDMENT

TO

PURCHASE AND SALE CONTRACT

 

 

            This Second Amendment to Purchase and Sale Contract (this “Second
Amendment”) is made as of March 17, 2011, but effective as of March 16, 2011, by
and between WOOD CREEK CPGF 22, L.P., a Delaware limited partnership (“Seller”),
and PIVOTAL FINANCE, LLC, an Arizona limited liability company (“Purchaser”).

 

RECITALS

                                                                                                           

            A.        Seller and Purchaser are parties to that certain Purchase
and Sale Contract dated March 1, 2011, as amended by that certain First
Amendment to Purchase and Sale Contract dated effective March 11, 2011 (as
amended, the “Contract”), for the purchase and sale of that certain real
property located in Mesa, Arizona, and more particularly described within the
Contract.

 

            B.         Seller and Purchaser desire to further amend the Contract
upon the terms and conditions set forth in this Second Amendment.

 

AGREEMENT

 

            NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Purchaser agree as
follows:

 

1.                  Capitalized terms used, but not otherwise defined herein,
will have the meanings ascribed to such terms within the Contract.

 

2.                  The Loan Assumption Application Submittal Deadline, as
defined in Section 4.5.3 of the Contract, is hereby extended through March 21,
2011.

 

3.                  Section 4.5.8 of the Contract is hereby amended to provide
that Purchaser’s deadline to order a Phase I Environmental study and/or property
condition report of the Property, to the extent required by Lender, is no later
than March 21, 2011.  All other terms and conditions of Section 4.5.8 of the
Contract remain in full force and effect.

 

4.                  Except as modified by this Second Amendment, the terms and
provisions of the Contract will remain in full force and effect.  To the extent
of any conflict between the terms of the Contract and this Second Amendment, the
terms of this Second Amendment will supersede and govern.

 

5.                  This Second Amendment may be executed in any number of
counterparts, and facsimile copies or electronic (.PDF) copies of executed
signatures will be accepted as originals.

 


 

IN WITNESS WHEREOF, the parties have executed this SECOND AMENDMENT TO PURCHASE
AND SALE CONTRACT as of the effective date written above.

 

SELLER:

 

WOOD CREEK CPGF 22, L.P., a Delaware limited partnership

 

By:      CPGF 22 WOOD CREEK GP, L.L.C., a South Carolina limited liability
company, its general partner

 

By:    CENTURY PROPERTIES GROWTH FUND XXII, LP, a Delaware limited partnership,
its member

 

By:    FOX PARTNERS IV, a California general partnership, its general partner

 

By:    FOX CAPITAL MANAGEMENT CORPORATION, a Calfornia corporation, its managing
general partner

 

 

By:  /s/John Spiegleman

Name:  John Spiegleman

Title:  Senior Vice President

 

 

 

PURCHASER:

 

PIVOTAL FINANCE, LLC, an Arizona limited liability company

 

By:    Pivotal Group, Inc., an Arizona corporation, its Sole Member

 

 

By:  /s/Scott Knauer

Scott Knauer, Authorized Representative